Citation Nr: 0831778	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death. 

2. Entitlement to nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, served on active duty from October 1958 to 
August 1961.  He died in August 1995.  The appellant, who is 
the veteran's son, claims to be the veteran's helpless child 
for the purpose of VA benefits.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in March 2005 and in 
December 2005, of Department of Veterans Affairs (VA) 
Regional Offices (RO).  

In December 2006, the appellant withdrew his request for a 
hearing before the Board.

The claim of service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center in Washington, DC


FINDINGS OF FACT

1. The veteran died in August 1995.  

2. The veteran did not serve during a period of war.


CONCLUSION OF LAW

The appellant's claim of entitlement to VA nonservice-
connected death pension benefits is without legal merit.  38 
U.S.C.A. §§ 1503, 1542, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.2, 3.3, 3.24 (2007).


Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  On the 
claim decided, the facts are not in dispute.  As the analysis 
below demonstrates, the appellant is not entitled to the 
benefits sought as a matter of law.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides for death pension to a child of a veteran 
provided the veteran had the requisite wartime service.  38 
U.S.C.A. § 1542; 38 C.F.R. § 3.3(b).  

Pursuant to 38 C.F.R. § 3.2(f), in regard to the Vietnam 
conflict, the period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, is the established period 
of war in the case of a veteran who served in the Republic of 
Vietnam during that period.  The period beginning August 5, 
1964 and ending on May 7, 1975, inclusive, is the established 
period of war in all other cases.

The veteran had active military service from October 1958 to 
August 1961.  His personnel records show that during this 
time his only foreign service was in Germany.  

Since the veteran did not serve in the Republic of Vietnam, 
the applicable period of war in this case is from August 5, 
1964, to May 7, 1975.  As the veteran's service was outside 
of the period of war for the Vietnam conflict, the veteran 
did not have wartime service for the purpose of VA death 
pension benefits. Therefore, whether or not the appellant is 
a helpless child, he is not legally entitled to the benefit 
he seeks. 


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied. 


REMAND

On the claim of service connection for the cause of the 
veteran's death, the RO decided the claim on the merits 
without deciding whether the appellant is a proper claimant. 

A surviving child of a qualifying veteran may be entitled to 
dependency and indemnity compensation to include compensation 
for the cause of the veteran's death.  To be eligible for the 
benefit, the appellant must establish that he is a "child" of 
the veteran.  38 U.S.C.A. § 1310. 

A claimant qualifies as a "child" if he is unmarried and 
under the age of 18; or who is unmarried and before attaining 
the age of 18 became permanently incapable of self-support.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

The appellant was born in 1967.  He was 36 years old when he 
filed for VA death benefits in September 2003, but he claims 
that he became permanently incapable of self-support before 
reaching the age of 18 years. 


Therefore the question of whether the appellant is a proper 
claimant needs to be adjudicated before the claim for service 
connection for cause of the veteran's death can proceed.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of whether the 
appellant is a proper claimant under 38 
U.S.C.A. § 1310 and 38 C.F.R. § 3.57.  If 
any benefit sought remains denied, furnish 
the appellant a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


